Title: To James Madison from Edmond Kelly, 24 December 1820
From: Kelly, Edmond
To: Madison, James


                
                    Sir
                    Columbia Ten. 24th Decr 1820
                
                My last letter concluded my thoughts on the necessity of creating national manufactories of all the articles Imported from England—of puting them into operation, & of substituting a revenue for that pernicious one they Yeild so as not to injure or Embarrass the public service, as the only measure that can avert Impending national Insolvency—Expell foreign (british) influence & destroy the hopes of the disaffected—and my Idea of the necessity of such measures arises from a consciousness that England Calculates that a continuance of the present Importations of her manufactures will bring her all the Current Cash and also all the Capital of America—will cause Amn. national Insolvency—general discontent & Imputations of Incapacity & Inattention Against the Genl Govt for permitting foreign monopoly & peculation to Impoverish the country—and a state of anarchy that will cause a disunion of the states and facilitate or ensure her designs of a reconquest of America. The policy of England & the condition of American affairs shews the Conclusion correct—in all this I sayed nothing new—nothing but what the greatest statesman America produced foresaw. Mr Jeffn. is the creator & patron of American Manufs. Could he be but for 4 years presidt he would advance America a Century in Manufactures & the arts & thereby perpetuate her independence. In truth his retirement is a loss that under present existing Circs cannot be supplied.
                The next question in Importance is the trade to India for Nankeens & womens ware and to China for Teas &ca. for both of which I suppose money is transmitted with the exception of a little Ginseng to china. The trade to India is another branch of british Monopoly. England has drawn all the treasures of the Maritime States of India by taxes & exactions & by the exclusive supply of her Manufs. She is now necessarily the Sole gainer by Indian exports & trade—the produce of which goes to british Merchants, to the british King & the Oligarchs & Nabobs which with the profits on british Amn Monopoly is applied as often as oppy offers to subsidize the northern Kings, to suppress every attempt of Other nations at freedom &

Consequent Industry lest such Industry should Interfere with british universal monopoly—which is fatally restrictive of human happyness & an effectual Veto to Improvement. It is therefore hoped the Genl Govt of America will in a manner lest calculated to alarm no longer sanction principles so oppressive to Mankind or aid a monopoly so universally pernicious & ruinous as to keep the world in a hopeless state of bondage & which is not less Injurious less menacing & less perilous to other nations than to America herself—it is the Hydra of despotism which it becomes the duty of rational Enlightened freemen to expell & that peace security & permanence of freedom will result from this Expullsion is the most rational & probable Conjecture & surely if one Legislative act which Violates no compact or Treaty can effect this great object & render the Monster ⟨Innosious?⟩ such an act of humanity will not be less beneficial to America than it will be gratefull and usefull to Mankind.
                In short this trade to India & China that great & patriotic statesman Mr Jefferson also attempted to render profitable by projecting settlements on the shores of the pacific Ocean & on the banks of the Misouri & Columbia Rivers—forming settlements on their banks establishing Furr Companies & Exporting the furrs to China. As nothing can be more nationally Important after D Manufactures I beg leave to submitt my Idea of the Cheapest & quickest mode of accomplishing this great object.
                Instead of reducing the Army to increase it or raise a supplementary force which shall be entitled only to half pay & by being furnished with Corn & other Necessary seeds shall after the first year support itself on Mr Secretary Calhouns plan each soldier to be entitled to 160 acres after 3 years service in the vicinity of the post he served at and every settler who would settle under protection of such posts to be entitled to 160 acres or 640 if a Married man with a family. But as the savages will probably be hostile the most experienced officers should be selected for this service—half the men might be Employed in Labor one fourth on Guard & in readiness & the other 4th. to relieve in rotation—in case of savage hostility the horses might mount troops of Cavalry which any residt Englishman or Irishman who served in the british Cavalry could teach the sword Exercise & to ride & drill & also for light artillery both of which in them open Prairie Countries would be equally usefull & Decisive & which horses when no such Military service should be required would be usefull in ploughing the soil—for this purpose there ought to be a reservation of 2 sections of Land round each fort to stand in the Center—settlers on the outward Lines—soldiers to be furnished with the different artificial Grasses necessary to raise horses & hogs & the necessry quantity of stock which the danger from wild animals & the Indians wd. render it necessary to Confine in Enclosures as near the forts as possible—red clover is the best pasture for hogs & horses tho fatal to cows—also Oats for horses—should the

subaltern officers be obliged to Oversee the work each man could Cultivate & raise ten acres of wheat & 8 of Corn & his half pay would get him a horse & necessaries. Each soldier would by such a regulation Consider himself an Armed Citizen & I Imagine that if such regulation extended to the Army in all remote posts in the Interior that double the number could be supported with as little expence as the present number now is & that those only doing Garrison or such like duty in Charleston Harbour Battery & such places of the same description on the sea coast should be excepted or exempt from the regulation—that is on full pay. And really the reduction of the army except for improper Conduct does not now appear to be necessary or prudent—a well regulated efficient army & a scientific & Experienced staff cannot under present existing Circs be dispensed with & is the best internal police—the force which defends the Frontiers—protects the Citizens & may ultimately & Eventually preserve the Union.
                When I first suggested the necessity occupying of E Florida & annexing it to the U States—the british Orange party was geting numerous—was Confident Violent & Menaceing. I feared that the Spanish King would give it to England for aid against South America and that England intended to attempt a reconquest of the US by Wellington &ca. & E Florida being the most advantageous position to England that it would be a dangerous act of Imprudence for the US to risk the probability of such an event—& that self preservation rendered it necessary to anticipate & avert it—tho E F has not been transferred to England it is evident that my suspicions were well founded—it is now evident that the british Govt has dissembled—& has Influenced the spanish King not to Cede Florida for what purpose it is unnecessary to state—it further appears that an anxiety for political Existence induced the spanish Cortes to temporise—to side with England & court her perfidious protection lest she should influence the holy Alliance to restore the Inquisition In truth Spain is not Ignorant of the Intrigues of England—tha[t] Lord Cochrane’s Armament & all the force raised for south America in England was secretly Connived at & permitted by the british Govt. to secure a Market for her manufactures & that England has kindly Instructed the south Amn. Minors in the art of Smelting—from which it is evident that the british Govt has prevented the ratification of the Florida treaty—had America permitd Armaments agst Mexico as England did agst other parts of South A. Spanish forces would ere now be expelled that Continent—but as the annexing of Florida to the US can alone give Maritime & Internal security the adoption of Mr Trimbles Sentiments on that subject is the correct course—that is the settlement of the sugar & Coffee Country from Orleans to the Spanish Line—the rejection of Don Oniss Treaty & Annexing east Florida to the US in Lieu of Compn for the seizure & Detention of Amn. property and giving a pecuniary Equivalent to Spain for the difference & not a Territorial One. As it is

evident it is England & not Spain that meditates secret hostility against America a further postponement of effectual measures to provide for national security is imprudent.
                I Cannot conclude this letter without an observation of a private nature—among the ruffians Influenced & bribed by the british Govt. to pelt & abuse me is one of the name of Daniel in Dublin who is one of the self elected Legislating Committees of United Irish which succeeded the ruined One. My mistaken partiality for this corrupted Demagogue at an early period brought him into business & practice—it enabled him to steal Twenty thousand pounds of my money out of bank in sums of ten thousd each. One ten thousand he was obliged to refund but the other ten thousand he was permitted to retain on Condition of aiding the Royal cause & pelting & abusing me—he is no relation of mine. He is a meere Interloper in my business a british Court prostitute pioneer & a Legal Drudge as destitute of Genius as a Waggon horse is of speed & only repeating Mr Pitts Experimental Insts to prostitutes & their satelite bloodhounds which Coming from a Jacobin has more weight than from an Orangeman & is despised by the Gentn of the Irish Bar for his avarice and Meaness. I am with all possible respect &ca.
                
                    Edmond Kelly
                
                
                    Cromwells Oligarchs are not more deceitfull than these Jacobin Committees are—their principles are the same & an explanation of them in some future letter will excite horror & detestation.
                
            